Citation Nr: 0906941	
Decision Date: 02/25/09    Archive Date: 03/05/09

DOCKET NO.  05-34 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for hypertension, to 
include as secondary to service-connected post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1953 to March 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.

In July 2007, the Veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Additional development is necessary before the Board can 
decide the Veteran's claim.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active service.  38 U.S.C.A. §§ 1110, 1131. 

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

VA regulations provides that disability which is proximately 
due to or the result of a service-connected disease or injury 
shall be service connected.  When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a) (2008); Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (holding that, pursuant to 38 
U.S.C.A. § 1110 and § 3.310(a), when aggravation of a 
veteran's nonservice-connected condition is proximately due 
to or the result of a service-connected condition, such 
veteran shall be compensated for the degree of disability 
(but only that degree) over and above the degree of 
disability existing prior to the aggravation).

The duty to assist requires VA to provide a medical 
examination or obtain a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  38 U.S.C. § 5103A(d)(1) (West 2002).  An examination 
or medical opinion is required when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, (2) evidence establishing that an 
event, injury, or disease occurred in service or during an 
applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the Secretary to make a decision 
on the claim. McLendon v. Nicholson, 20 Vet. App. 79, 81 
(2006).  

The Veteran has claimed entitlement to service connection on 
both a direct and secondary basis.  The Veteran asserts that 
he had high blood pressure during service and that he was 
treated for hypertension within one year of separation from 
service.  The Veteran also contends that service connection 
for hypertension was proximately caused or aggravated by 
PTSD.  

The record contains insufficient medical evidence to decide 
this claim.  On remand, the Veteran should be scheduled for a 
VA examination to determine whether hypertension is related 
to service or to a service-connected disability.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an 
appropriate VA examination to determine 
the nature and etiology of hypertension.  
The claims folder should be provided to 
the examiner for review prior to the 
examination, and the examiner should 
indicate in the examination report that 
such a review was conducted. Following a 
thorough examination, the examiner should 
indicate whether hypertension is an 
appropriate diagnosis.  The examiner 
should answer the following questions.   

	      	a.  Did hypertension manifest in service?  

b.  Is it at least as likely as not (50 percent or 
greater likelihood) that hypertension is 
proximately due, or the result of, the veteran's 
service-connected PTSD? The examiner should provide 
a detailed rationale for the opinion.  

c.  Is  hypertension at least as likely as not 
aggravated by service-connected PTSD?  If so, the 
examiner should state what level of disability is 
attributable to aggravation.  The examiner should 
provide a detailed rationale for the opinion. 

2.  Following the completion of the 
actions requested above, the RO should 
readjudicate the claim on appeal based on 
all of the evidence of record.  If the 
disposition of the claim remains 
unfavorable, the RO should furnish the 
Veteran and his representative a 
supplemental statement of the case and 
afford them an applicable opportunity to 
respond.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




